UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4239


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD DEWAYNE JEFFRIES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00056-LHT-1)


Submitted:    November 19, 2008            Decided:   December 29, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reita P. Pendry, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Dewayne Jeffries appeals from his convictions

for possession with intent to distribute cocaine, in violation

of 21 U.S.C. § 841(a)(1) (2006), and possession of a firearm by

a felon, in violation of 18 U.S.C. § 922(g)(1) (2006).              Jeffries

contends the district court erred by permitting the Government

to submit evidence of uncharged offenses and prior bad acts that

were not relevant to the subject charges.        Jeffries asserts that

testimony   regarding   his   previous    possession    of    narcotics,   as

well as a prior sale of crack cocaine to an undercover officer,

was irrelevant and prejudicial.           Jeffries also contends that

evidence he was banned from the public housing complex where the

relevant    events   occurred    should    not   have        been   admitted.

Finally, Jeffries contends there was insufficient evidence to

convict him of possession with intent to distribute cocaine.

Because the district court committed no reversible error and

there was sufficient evidence to support the charges, we affirm.

            Jeffries concedes that, because he failed to object to

the admission of the Government’s evidence, his claims must be

reviewed for plain error.       See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993).                Four conditions

must be met before this court will notice plain error: (1) there

must be error; (2) it must be plain under current law; (3) it

must affect substantial rights, typically meaning the defendant

                                   2
is prejudiced by the error in that it affected the outcome of

the    proceedings;     and      (4)    the       error    seriously      affected      the

fairness,      integrity,          or    public           reputation      of     judicial

proceedings.       Id. at 732-37.

             Evidence       of     other          acts    is     not     admissible      to

demonstrate     bad     character       or    criminal          propensity,     but    such

evidence is admissible to prove “motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or

accident.”         Fed. R. Evid. 404(b); see also United States v.

Queen, 132 F.3d 991, 994-95 (4th Cir. 1997).                        Rule 404(b) is an

inclusive rule, allowing evidence of other crimes or acts except

those which tend to prove only criminal disposition.                              Id. at

994-95; United States v. Rawle, 845 F.2d 1244, 1247 (4th Cir.

1988).      Evidence of prior acts is admissible under Rule 404(b)

and Fed. R. Evid. 403, if: (1) the evidence is relevant to an

issue other than the general character of the defendant; (2)

necessary     to    prove     an    element         of    the    crime    charged;     (3)

reliable; and (4) the probative value of the evidence is not

substantially outweighed by its prejudicial value.                             Queen, 132

F.3d at 997.

             Jeffries’ first contention is the evidence regarding

the public housing ban against him was not relevant to any of

the elements of the charged offenses, was not reliable due to a

lack   of   evidence     regarding      the        underlying      offenses,     and   was

                                              3
unduly prejudicial.          However, evidence that is intrinsic to the

story of the alleged crime is not prohibited pursuant to Rule

404(b),   as       the   Government      is       permitted     to    provide      context

relevant to the criminal charges.                   United States v. Cooper, 482

F.3d 658, 663 (4th Cir. 2007); Queen, 132 F.3d at 997.                                During

each of his encounters with police in March 2007, Jeffries was

approached by officers because he was banned from the housing

complex and was therefore trespassing.                       The fact that Jeffries

was banned was appropriately admitted to provide the context and

setting of the case, as such evidence was relevant in explaining

why Jeffries was approached by the officers and why he fled on

March 27, 2007.          See United States v. Powers, 59 F.3d 1460, 1466

(4th   Cir.     1995).       Because      such       evidence        was    necessary    to

complete the story surrounding the charged offenses and Jeffries

has    failed      to    demonstrate     that       he    was      subject    to      unfair

prejudice     as    a    result,   the    district        court       did    not   err   in

permitting testimony on this matter.

            Jeffries next contends the testimony relating to his

involvement in an undercover drug deal in July 2006 should not

have been admitted, as his previous sale of crack cocaine was

not relevant to the subject charge of possession with intent to

distribute      cocaine.       However,           evidence      of    this    prior    drug

transaction was probative of Jeffries’ knowledge and intent to

distribute      narcotics     in   March          2007.      See     United    States    v.

                                              4
Branch,     537    F.3d    328,       341-42    (4th    Cir.      2008)    (citing        United

States      v.    Hodge,    354       F.3d     305,     311-12      (4th     Cir.      2004)).

Furthermore,       while        the   previous       offense      involved      a    completed

sale of crack cocaine, it was sufficiently similar in nature to

the charged offense of possession of powder cocaine with intent

to distribute.         See Queen, 132 F.3d at 996.                      Accordingly, such

evidence was permissible under Rule 404(b).

             Jeffries further asserts that the officers’ testimony

regarding        his   arrests        on    March     17    and    18,     2007,     was    not

admissible, as these prior incidents were not similar to the

charged offense and were not relevant to the element of intent

to distribute.          However, at trial, Jeffries testified that he

did   not    possess       or    discard       any    cocaine      on    March      27,   2007.

Accordingly, because the Government was required to establish

the element of possession, the testimony regarding the events of

March 17 and 18 provided evidence of intent, opportunity, and

lack of mistake as to Jeffries’ possession of cocaine on March

27.

             Even      assuming         this        evidence      was     not       admissible

pursuant     to    Rule    404(b),         Jeffries     has    failed      to    demonstrate

sufficient prejudice under Olano.                          Any prejudice suffered by

Jeffries is tempered by the fact the Government provided him

with notice of its intent to use this evidence at trial.                                     See

Queen, 132 F.3d at 997.                    The district court also provided a

                                                5
limiting instruction to the jury at the close of the trial,

noting that evidence of prior acts could not be considered as

bearing on Jeffries’ character or his propensity to commit any

acts alleged in the indictment.                       See id.        Finally, as explained

infra,      the     Government        provided          substantial          and       convincing

evidence that Jeffries was guilty of possession of cocaine with

intent      to    distribute.         See    Branch,         537     F.3d    at       342;   United

States v. Myers, 280 F.3d 407, 413 (4th Cir. 2002).                                   In light of

the    considerable         evidence        of    Jeffries’        guilt,     any       prejudice

suffered failed to affect the outcome of the proceedings.

                 Jeffries’ final claim is that there was insufficient

evidence to support his conviction for possession with intent to

distribute         cocaine.          This    court          must     affirm       a    conviction

challenged        for    sufficiency         of       the   evidence        if,       viewing   the

evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements

of    the   crime       beyond   a    reasonable            doubt.     Glasser          v.   United

States, 315 U.S. 60, 80 (1942); United States v. Burgos, 94 F.3d

849,     862-63      (4th     Cir.     1996).           A    defendant        challenging         a

conviction        for    sufficiency         of       the    evidence       bears       a    “heavy

burden,”         United States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir.

1995), and “a decision [to reverse for insufficient evidence]

will be confined to cases where the prosecution’s failure is

clear.”      Burks v. United States, 437 U.S. 1, 17 (1978).                                      An

                                                  6
appellate court must “consider circumstantial as well as direct

evidence, and allow the government the benefit of all reasonable

inferences      from       the    facts   proven      to    those         sought         to   be

established.”         United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982) (citations omitted).

             While Jeffries contends there was insufficient proof

of his intent to distribute narcotics, viewing the evidence in

the light most favorable to the Government, there was adequate

direct    and        circumstantial       evidence         to    support            Jeffries’

conviction.          First,      Jeffries’   prior    sale      of    narcotics          to    an

undercover officer in July 2006 served as evidence of similar

intent to distribute in the present case.                       See Branch, 537 F.3d

at   341-42.         Furthermore,      the       substantial     quantity           of    drugs

recovered,      as     well      as   Jeffries’      possession           of    a    handgun,

constituted          additional        circumstantial           evidence            of        his

involvement in narcotics distribution.                      See United States v.

Fisher, 912 F.2d 728, 730-31 (4th Cir. 1990).                             Finally, while

Jeffries testified that the cocaine recovered by police was not

his and the handgun was used for personal protection, the jury

clearly   did        not    consider      his      testimony         to    be       credible.

Therefore, viewing the evidence in the light most favorable to

the prosecution, we find the jury was provided with sufficient

evidence to find the essential elements of the crime beyond a

reasonable doubt.

                                             7
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    8